Citation Nr: 1003642	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision, which 
granted service connection for diplopia and assigned an 
initial noncompensable rating.

The appellant testified before the undersigned at a December 
2007 travel board hearing.  A transcript has been associated 
with the file.

The Board granted a motion to advance the case on the docket 
due to the appellant's age.  See 38 U.S.C.A. § 7107; 38 
C.F.R. § 20.900(c)(2009).

The Board remanded this case in January and August 2008 and 
April 2009 for further evidentiary development.  It returns 
now for appellate consideration.


FINDINGS OF FACT

1.  The appellant's diplopia was not present on examination.

2.   The appellant has not reported for examination during a 
period of active diplopia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for diplopia are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6090, 6092 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for a 
compensable rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).

The appellant filed the instant claim prior to the passage of 
the VCAA.  As such, the notice provided was not timely.  A 
letter dated in March 2008 fully satisfied the duty to notify 
provisions, including notice of the degree of disability and 
effective provisions of Dingess.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2008, he 
was provided two months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in May 2008, and following 
additional Board remands, in February and October 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided examinations of the appellant's diplopia on 
many occasions.  The examiners did not provide evaluation of 
the diplopia by using a Goldmann Perimeter Chart.  See 
38 C.F.R. §§ 4.77, 4.78 (2008).  The Board notes that the 
chart is a necessary part of the criteria for a rating for 
diplopia, as will be discussed below.  Id.  The Board 
remanded this case repeatedly, in January and August 2008, 
and April 2009, for the express purpose of providing an 
examination that used the chart.  Unfortunately, on each 
examination, the appellant was either not symptomatic or the 
chart was not used.  Most recently, the Board remanded in 
April 2009, indicating that the appellant's diplopia was 
episodic in nature and that the RO should provide an 
examination during a period of active disability.  See 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  A final 
examination was provided in August 2009.  During the 
examination, the appellant noted that he had not had an 
episode of diplopia for many months.  At that time, the 
diplopia was not active.  The appellant was informed by the 
examiner that he should return for evaluation during a period 
of active diplopia.  There is no indication that the 
appellant has done so.  While VA has a statutory duty to 
assist the appellant in developing evidence pertinent to a 
claim, the appellant also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  It is incumbent upon an appellant to submit to VA 
examinations when applying for a VA benefit, especially in 
instances, such as in this case, where the examination is 
essential to assessing the current severity of his service- 
connected disability.  38 C.F.R. §§ 3.326, 3.655 (2009).  The 
Board will proceed based on the record as it is.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial 
compensable rating for his diplopia.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

VA amended the regulations governing the rating of eye 
disabilities in November 2008.  73 Fed. Reg. 66543 (November 
10, 2008).  These revisions are applicable to applications 
received on or after December 10, 2008.  Id., at 66544.  The 
appellant's claim predates this revision.  Thus, the Board 
will apply the regulations that were in effect prior to 
December 10, 2008.

The appellant's diplopia has been rated under Diagnostic Code 
(DC) 6092, for diplopia due to limited muscle function.  See 
38 C.F.R. § 4.84a (2008).  Under this provision, the 
disability is to be rated under the criteria of DC 6090.  Id.

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  The ratings 
are applicable to only one eye.  A rating cannot be assigned 
for both diplopia and decreased visual acuity or field of 
vision in the same eye.  When diplopia is present and there 
is also ratable impairment of visual acuity or field of 
vision of both eyes, the ratings for diplopia will be applied 
to the poorer eye while the better eye is rated according to 
the best-corrected visual acuity or visual field.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.  
If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down. If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. § 4.84a, Diagnostic Codes 6090.  The rating is 
applied to the poorer eye and combined with the visual acuity 
of the better eye to arrive at a rating provided in 38 C.F.R. 
§ 4.84a, Table V.

As noted in the VCAA section above, the Goldmann Perimeter 
Chart which is the basis for rating diplopia was not 
completed at any of the appellant's many examinations.  In 
the appellant's many VA examinations and treatment sessions 
with VA medical providers, the appellant has described his 
diplopia as occasional.  The appellant reported at his April 
2009 VA examination that his current glasses helped 
significantly and that he was not having episodes of 
diplopia.  The appellant has not reported for examination 
during a period of active symptomatology.  The Board has 
tried to accommodate him as much as possible by remanding 
this case three times for additional examinations.  The 
numerous evaluations of the appellant have failed to produce 
evidence of a compensable rating.  Rather, the evidence 
establishes that diplopia is only occasional, which is not 
considered disabling.  38 C.F.R. § 4.77.  In sum, the Board 
concludes that the criteria for a compensable rating are not 
met.  See 38 C.F.R. § 4.84a.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's diplopia 
disability is not inadequate.  The condition does not result 
in hospitalization.  Similarly, the appellant's VA treatment 
records show that the appellant is employed or that the 
disability would have any effect on employment even if he 
were employed.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for diplopia is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


